DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 contain allowable subject matter over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed to a computer-implemented method comprising configuring a playback queue for a playback mode, a first playback frame rate. The independent claims identify the feature of “the playback queue comprising a compressed frames queue and an uncompressed frames queue, the uncompressed frames queue having a minimum threshold size, wherein the target size of the playback queue, and the minimum threshold size of the uncompressed frames queue represent an amount of video frames measured in units of time; receiving a video frame in an encoded format; in response to determining that the playback queue is configured for immediate playback mode, decoding the encoded video frame and enqueuing the decoded frame in the uncompressed frames queue; and presenting the decoded frame to a display device for display to a user”. The closest prior art, Corbin discloses a conventional media playback system playing back a playback queue according to a continuous playback mode, either taken singularly or in combination fails to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Corbin discloses a media playback system playing back a playback queue according to a continuous playback mode.
Russell discloses a media playback component including a demultiplexer for receiving a data stream and for demultiplexing media content items provided at a first demultiplexer output and at least one type of non-media content items provided at a second demultiplexer output.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        March 21, 2022.